The defendant appeals from a conviction and sentence for possessing intoxicating liquor (whisky) for sale for beverage purposes.
Several bills were reserved and noted in the minutes of the court below, but no bills were actually presented to and signed by the judge. So that, we have a transcript before us which contains no bill of exceptions and no assignment of errors. There has been no oral argument in this court and no brief filed.
We have, however, examined the case and find no reversible error, either patent or lurking in the record.
We therefore have no alternative but to affirm the conviction and sentence, and it is so ordered.